COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, AtLee and Senior Judge Clements
UNPUBLISHED


              Argued by videoconference


              SELENA GARIBALDI

              v.     Record No. 1113-21-4

              FAUQUIER COUNTY DEPARTMENT OF
               SOCIAL SERVICES

              SELENA GARIBALDI
                                                                          MEMORANDUM OPINION* BY
              v.     Record No. 1374-21-4                               JUDGE JEAN HARRISON CLEMENTS
                                                                                 MAY 24, 2022
              FAUQUIER COUNTY DEPARTMENT OF
               SOCIAL SERVICES

              SELENA GARIBALDI

              v.     Record No. 1375-21-4

              FAUQUIER COUNTY DEPARTMENT OF
               SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                                James P. Fisher, Judge

                               Peter Thomas Hansen (Pierce R. S. Hansen; Peter Thomas Hansen,
                               P.C., on briefs), for appellant.

                               Kara Larson; Alexander E. Morgan, Guardian ad litem for the minor
                               children (Robert F. Beard; Kara L. Larson, PLLC; Hartsoe &
                               Morgan, P.L.L.C.; Robert F. Beard, PLC, on brief), for appellee.


                     Selena Garibaldi (mother) appeals the circuit court orders terminating her parental rights to

              her three children and approving the foster care goals of adoption. Mother argues that the circuit



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
court erred in terminating her parental rights and finding that without good cause, she was

“unwilling or unable within a reasonable period of time to remedy the conditions that led to [the

children’s] foster care placement.” She further asserts that the circuit court erred in finding that it

was in the children’s “best interests to be placed for adoption, and to terminate [her] parental

rights.” Lastly, mother contends that the circuit court “erred in refusing to enter a transitional foster

plan that would have enabled [her] additional time to achieve the permanency plan goals that the

Department of Social Services had established with respect to the children.” We find no error and

affirm the decision of the circuit court.

                                            BACKGROUND1

        “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t of

Hum. Servs., 63 Va. App. 157, 168 (2014)). Here, the Department was the prevailing party.

        Mother is the biological parent to A.F., E.J.C., and E.M.C., who were ages eight, three,

and two at the time of the circuit court hearing.2 Before moving to Virginia, mother and A.F.

had lived in Texas. The Fauquier County Department of Social Services (the Department) first

became involved with the family in 2014, after a representative from Texas requested that the




        1
         The record in these cases was sealed. Nevertheless, the appeals necessitate unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
        2
         The children have different biological fathers, whose parental rights also were
terminated.
                                               -2-
Department follow up with the family to ensure that mother had obtained medical care for A.F.,

who had been diagnosed with congenital hypothyroidism.3

       In 2017, the Department again became involved with the family after mother was

incarcerated. Robert Cooper, mother’s paramour, was watching A.F. and E.J.C., and there were

concerns about his ability to care for the two children.4 Once mother was released from

incarceration, the Department arranged for an intensive therapeutic parenting coach to assist the

family, but mother and Cooper did not follow through with services. Shortly thereafter, the

Department referred mother to a domestic violence program because she reported that Cooper

was physically violent with her. Mother, however, did not follow up with the program. A

couple of months later, the Department received a report that mother and Cooper were using

illegal drugs. Mother tested positive for marijuana, and Cooper tested positive for cocaine,

marijuana, and benzodiazepines.

       Thereafter, the family was evicted from their home and moved to several different hotels

and motels; mother did not always notify the Department of their location. The Department lost

contact with the family in the spring of 2018. On November 28, 2018, the family sought

assistance from the Department, as they were again facing eviction. Mother reported that she

was pregnant and intended to move to Texas after their court hearing on the eviction.

       On December 13, 2018, the Department learned that mother and Cooper had been

arrested.5 Mother had arranged for the children to stay with a friend, but the friend informed the

Department that she could not care for them. In addition, the Department discovered that A.F.


       3
        A.F. had been in foster care in Texas due to medical neglect but later was returned to
mother’s custody. Mother and A.F. subsequently moved to Virginia.
       4
          Cooper was determined not to be the biological father of E.J.C., but he is the biological
father of E.M.C.
       5
           Mother was charged with assaulting a police officer.
                                               -3-
had not been attending school regularly, and mother had failed to attend scheduled school

meetings or return phone calls. Considering mother’s incarceration, the lack of available

caregivers, and the Department’s concern for the children’s well-being, the Department

petitioned to remove the children from mother’s care and place them in foster care.

          The Fauquier County Juvenile and Domestic Relations District Court (the JDR court)

entered emergency and preliminary removal orders for A.F. and E.J.C. The JDR court

adjudicated that A.F. and E.J.C. were neglected, based on a stipulation between mother and the

Department. The JDR court subsequently entered dispositional orders, which mother did not

appeal.

          Approximately a month and a half after A.F. and E.J.C. entered foster care, mother gave

birth to E.M.C. The Department immediately requested emergency custody of E.M.C. The JDR

court entered emergency and preliminary removal orders for E.M.C. The JDR court adjudicated

that E.M.C. was at risk of being abused or neglected. The JDR court subsequently entered a

dispositional order, which mother did not appeal.

          When the children entered foster care, the Department required mother to meet certain

goals before reunification could be achieved. The Department required mother to complete a

substance abuse evaluation and follow through with all recommended treatment.6 In addition,

the Department required mother to participate in a psychological evaluation and follow through

with all recommendations. The Department expected mother to demonstrate that she had “the

mental health capacity to appropriately parent and care for the children.” The Department

required mother to participate in weekly counseling sessions with Jamie Austin, a professional

counselor and certified trauma cognitive behavioral therapist.


          6
        Mother completed the substance abuse evaluation, and no services were recommended.
Mother was randomly tested for drugs on three occasions and tested negative for “all substances”
each time. Mother claimed that she was “clean and sober” at the circuit court hearing.
                                             -4-
       Mother also had to obtain and maintain safe and stable housing for a period of at least six

months. In addition, mother had to obtain and maintain stable employment so that she could

demonstrate the ability to provide financially for herself and the children. Furthermore, mother

had to maintain contact with the Department and consistently visit with the children.

       Initially, mother complied with some of the Department’s requirements. For example,

she regularly visited with the children, maintained contact with the social worker, and

participated in weekly individual counseling sessions. The Department met with mother and

Cooper to provide them with information on housing options. Nevertheless, mother and Cooper

continued to “bounce[] around” from various motels, friends, and relatives. The Department

wanted mother to establish a “permanent living situation.”

       In April 2019, mother was incarcerated for approximately six weeks for assaulting a

police officer, which was the criminal charge that led to A.F. and E.J.C.’s placement in foster

care. After mother was released from jail, she did not resume her individual counseling with

Austin, even though Austin had kept mother’s appointment open for her during and after her

incarceration. Mother, however, completed a neuropsychological evaluation with Dr. Edwin

Carter, a licensed clinical psychologist. Dr. Carter diagnosed mother with post-traumatic stress

disorder, anxiety disorder, low self-esteem, impulsive disorder, bipolar disorder-depressed-mild,

and cognitive communication deficit. Dr. Carter opined that mother had “significant learning

disabilities” and “lack[ed] cognitive skills and the emotional stability necessary to effectively

parent children.” He questioned whether mother could “take care of herself—much less any

children” because of her “cognitive problems.” Dr. Carter doubted that mother could

“independently parent her children,” even with help.

       Despite Dr. Carter’s conclusions, the Department provided mother with supervised

visitation for all three children. E.J.C. and E.M.C. often did “very well” during the visits.

                                                -5-
Conversely, A.F. had some “behavioral issues,” such as throwing tantrums, screaming, and

crying if she did not get her way. Mother became “frustrated” and sometimes had difficulty

meeting the needs of all three children. The visitation supervisor tried to help mother establish

boundaries and follow through with the boundaries. Mother never progressed to unsupervised

visits.

          In October 2019, the Department petitioned for the termination of mother’s parental

rights to the children because she had not demonstrated that she could provide a “safe, stable,

and nurturing environment in which they [could] thrive.” At the time, mother still had not

resumed her counseling and had not obtained stable housing. In addition, mother had failed to

maintain stable employment. The JDR court terminated mother’s parental rights and approved

the foster care goals of adoption. Mother appealed the JDR court’s rulings.

          On May 3 and 4, 2021, the parties appeared before the circuit court. The Department

presented evidence that A.F. required daily medication for her hypothyroidism, which her

endocrinologist monitored. Due to her condition, A.F.’s diet had to be monitored closely, and

she had to be encouraged to be active. In addition, A.F. had begun participating in weekly

outpatient therapy. A.F.’s therapist diagnosed her with post-traumatic stress disorder and

determined that she had a “lot of developmental delays.” Initially, A.F. was “highly unstable”

and displayed “a lot of erratic behavior.” The therapist explained that A.F. needed a caregiver

who could not only meet A.F.’s serious medical needs, but also her “social-emotional needs.”

The therapist testified that A.F. was “doing very well in school” and “flourishing in her foster

home.” The therapist opined that removing A.F. from her foster home “would be sending her

back to pre-therapy level of functioning.”

          The Department also presented evidence that mother had been uncooperative with

counseling. Mother had worked with Austin from November 2017 until February 2018, and

                                                -6-
from January 2019 until April 2019. Mother was discharged from counseling, however, due to

non-compliance despite her need for ongoing therapy. Austin explained that mother had a “very,

very significant trauma history, a very complex trauma history.” They had been working on

mother’s understanding of how her own trauma impacted her and the children. Austin explained

that mother was unable to “recognize her own emotional needs, safety, and security” and was

“not in a position” to effectively parent a child with trauma. Austin doubted that mother was “in

a place where she was ready and able to do the hard work that need[ed] to be done in order for

her to be safe and to learn how to keep small children safe.”

       The Department believed that mother and Cooper had had “many ups and downs in their

relationship during this foster care case,” and they admitted that their relationship was “not the

healthiest.” At the circuit court hearing, mother testified that she was no longer in a relationship

with Cooper and had no plans to resume living with him. In the fall of 2020, mother claimed

that she and Cooper got into a physical altercation, so she obtained a one-year protective order

against him.

       Mother and Cooper had been living together in Warrenton. At the time of the circuit

court hearing, the Department was unaware of mother’s address or what her living situation was.

Mother testified that in September 2020, she had moved to Danville and lived in a hotel for two

weeks. She then moved to another hotel, which was where she was living at the time of the

circuit court hearing. Mother also claimed to be applying for housing with “different realtor

companies.”7 Mother admitted that her current living situation, which was a one bedroom, was

not suitable for the children, but she testified that she could get a two bedroom for all of them.

       The Department also was unaware of mother’s employment situation or whether she was

in counseling. Mother testified that she was diagnosed with COVID in August 2020 and that she


       7
           Mother had been denied public housing because of her “background check.”
                                              -7-
lost her job and stopped counseling during that time. At the time of the circuit court hearing,

however, mother was working for a temporary agency and part-time at Taco Bell. Mother

further claimed that she was in weekly counseling with a new counselor. Mother explained that

she stopped seeing Austin because she felt that she was not “being heard.” Mother informed the

circuit court that she was scheduled to start parenting classes the following week. Since the

children entered foster care, mother had obtained her driver’s license and a vehicle.

       After hearing the evidence and arguments, the circuit court found that mother’s living

situation was “profoundly unstable,” and it expressed concerns about her mental health. The

circuit court further found that mother was not “equipped to provide the children day-to-day

nurturing and the care that they need and deserve.” Thus, the circuit court terminated mother’s

parental rights to the children under Code § 16.1-283(C)(2) and approved the foster care goals of

adoption. These appeals followed.

                                            ANALYSIS

                                   Termination of parental rights

       Mother challenges the circuit court’s ruling terminating her parental rights to the

children. “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).




                                                -8-
        Mother argues that the evidence was insufficient to prove that she was unwilling or unable,

within a reasonable period of time, to remedy the conditions that led to the children’s placement in

foster care. She further asserts that it was not in the children’s best interests to terminate her

parental rights or “be placed for adoption.” Mother contends that termination was inappropriate

because the Department presented no evidence of ongoing drug use, “dangerous” living conditions,

physical or sexual abuse, or ongoing and “dangerous” mental illness.

        “‘[T]he interest of parents in the care, custody, and control of their children . . . is perhaps

the oldest of the fundamental liberty interests recognized by’ the United States Supreme Court.”

Geouge v. Traylor, 68 Va. App. 343, 368 (2017) (quoting Troxel v. Granville, 530 U.S. 57, 65

(2000) (plurality opinion)). This Court has recognized that the termination of parental rights is a

“grave, drastic and irreversible action.” Bristol Dep’t of Soc. Servs. v. Welch, 64 Va. App. 34, 44

(2014) (quoting Helen W. v. Fairfax County Dept. of Human Dev., 12 Va. App. 877, 883 (1991)).

        “Code § 16.1-283 embodies ‘[t]he statutory scheme for the . . . termination of residual

parental rights in this Commonwealth.’” Yafi, 69 Va. App. at 551 (quoting Rader v. Montgomery

Cnty. Dep’t of Soc. Servs., 5 Va. App. 523, 526 (1988)). “This ‘scheme provides detailed

procedures designed to protect the rights of the parents and their child,’ balancing their interests

while seeking to preserve the family.” Id. (quoting Rader, 5 Va. App. at 526). The circuit court

terminated mother’s parental rights under Code § 16.1-283(C)(2), which authorizes a court to

terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.




                                                   -9-
“[S]ubsection C termination decisions hinge not so much on the magnitude of the problem that

created the original danger to the child, but on the demonstrated failure of the parent to make

reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t of Soc. Servs.,

46 Va. App. 257, 271 (2005)).

       The circuit court acknowledged that mother undoubtedly loved the children and had

made “some progress” toward meeting the Department’s requirements for reunification. Yet

mother was unable to remedy the conditions that led to the children’s placement and continuation

in foster care. One of the Department’s enduring concerns throughout its involvement with the

family was mother’s housing situation. The circuit court found that mother’s living situation was

“inconsistent,” “unstable,” and had “not improved to any meaningful degree from the time that

these children [had] been put in foster care.” At the time of the circuit court hearing, mother was

residing in a hotel. The circuit court recognized that “there’s certainly no dishonor in living in a

hotel,” but mother was not prepared to house and care for the children. Mother admitted that her

current room would not accommodate the children, and the circuit court noted that it “didn’t

even hear somebody testify that they had a hot plate.” The circuit court found that mother’s

living environment was not “suitable” for the children.

       In addition to mother’s unstable housing situation, her failure to prioritize her mental

health was concerning to the circuit court. After mother submitted to a neuropsychological

evaluation, Dr. Carter questioned mother’s ability “to effectively parent.” The evidence

established that mother had been diagnosed with post-traumatic stress disorder. The circuit court

further found “persuasive” Austin’s testimony that mother had a “very complex trauma history”

that required ongoing therapy. Mother admittedly had not attended therapy consistently while

the children were in foster care. The circuit court found “heartbreaking” mother’s profound need

for therapy but unwillingness to “follow through with her counseling.” The circuit court

                                               - 10 -
concluded that despite the services the Department offered, mother had been “unable to remedy”

the conditions that led to the children’s placement in foster care.

       By the time of the circuit court hearing, the children had been in foster care for more than

two years. E.M.C. was two years old and had spent all but a couple of days of his life in foster

care. The circuit court found that E.M.C. and E.J.C. were doing well in foster care. The

evidence established that A.F. was “flourishing” in her foster care placement; she was receiving

proper medical and mental health treatment for her congenital hypothyroidism and

post-traumatic stress disorder. The circuit court found that mother was not “equipped” to meet

the children’s needs.

       The circuit court concluded that it could not “wait indefinitely to determine if [mother]

. . . can become responsible enough to properly parent these children.” “It is clearly not in the

best interests of a child to spend a lengthy period of time waiting to find out when, or even if, a

parent will be capable of resuming his [or her] responsibilities.” Tackett v. Arlington Cnty. Dep’t

of Hum. Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v. Halifax Cnty. Dep’t of Soc.

Servs., 10 Va. App. 535, 540 (1990)). Accordingly, based on the totality of the circumstances, the

circuit court did not err in terminating mother’s parental rights to her children under Code

§ 16.1-283(C)(2) and finding that termination was in their best interests.

                                               Waiver

       In her last assignment of error, mother argues that the circuit court “erred in refusing to enter

a transitional foster plan that would have enabled [her] additional time to achieve the permanency

plan goals that the Department of Social Services had established with respect to the children.”

Mother does not present any argument or authorities in support of this assignment of error in her

brief; therefore, “it is waived and will not be considered on appeal.” Wroblewski v. Russell, 63

Va. App. 468, 489 (2014); see Rule 5A:20(e). “‘[W]hen a party’s “failure to strictly adhere to the

                                                - 11 -
requirements of Rule 5A:20(e) is significant,” “the Court of Appeals may . . . treat a question

presented as waived.”’” Id. (quoting Parks v. Parks, 52 Va. App. 663, 664 (2008)). See also

Muhammad v. Commonwealth, 269 Va. 451, 478 (2005) (“Failure to adequately brief an assignment

of error is considered a waiver.”).

        In mother’s brief, she states that “[t]he final assignment of error in this case attacks the trial

court’s finding that [the Department] made reasonable and appropriate services available to the

parents . . . prior to the termination.” Mother’s final assignment of error, however, did not address

reasonable and appropriate services. “Rule 5A:20(c) requires us to hold that this issue is waived

because it is not part of appellant’s assignment of error.” Fox v. Fox, 61 Va. App. 185, 202

(2012). Thus, we do not consider mother’s last assignment of error.

                                            CONCLUSION

        For the foregoing reasons, the circuit court’s ruling to terminate mother’s parental rights is

affirmed.

                                                                                                 Affirmed.




                                                  - 12 -